Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-11 directed to process claims non-elected without traverse.  Accordingly, claims 7-11 have been cancelled.
EXAMINER’S AMENDMENT
The application has been amended as follows: Cancel claims 7-11.
Allowable Subject Matter
Claims 1 & 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to teach or suggest, a substrate treatment apparatus comprising: a chamber; a stage to support a semiconductor substrate in the chamber; a gas discharger to discharge a film formation gas toward the semiconductor substrate from a position opposing the stage; a plasma generator provided on the gas discharger and to generate plasma in the chamber during discharge of the film formation gas; and a rotation mechanism to rotate the stage during generation of the plasma, wherein the stage and the gas discharger are arranged in a central portion of the chamber, and an inlet port to introduce an inert gas into the chamber is provided outside the central portion, and an exhaust port to exhaust the film formation gas and the inert gas from the chamber is provided between the gas discharger and the inlet port, and the gas discharger includes a plurality of supply ports 
Claims 4-6 are allowed as being directly or indirectly dependent of the allowed independent base claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOR KARIMY/Primary Examiner, Art Unit 2894